Title: From Alexander Hamilton to James McHenry, [13 February 1798]
From: Hamilton, Alexander
To: McHenry, James



[New York, February 13, 1798]
My Dear Sir

Yours of yesterday with its inclosure are come to hand & will be attended to as speedily as possible.

I take the liberty to trouble you with the inclosed to receive the amount (which though the accumulated interest on all my Stock from the beginning of the funding system will be short of 200 Dollars). When received, pay yourself one hundred, our friend Lewis seven, & deliver the rest to Wolcott who has lately been paying for some books for me.
This idea, drawing my attention to this little object, as the sum is not worth retaining, has induced me to make sale of the principal to Le Roy Bayard & McEvers. While at the Notary’s & not having previously consulted them, I put your name in the power to transfer the Stock. This power they will send you. Pray comply with it & excuse this almost indecorum on my part.
Yrs. truly

A HFeby 13. 1798
James Mc.Henry Esq

